Case: 20-1226   Document: 56     Page: 1   Filed: 03/10/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

         COLUMBUS REGIONAL HOSPITAL,
               Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1226
                 ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01299-RAH, Judge Richard A. Hertling.
                  ______________________

                 Decided: March 10, 2021
                 ______________________

    DEREK READ MOLTER, Ice Miller LLP, Indianapolis, IN,
 argued for plaintiff-appellant. Also represented by BRENT
 W. HUBER.

     MARIANA TERESA ACEVEDO, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee. Also
 represented by DEBORAH ANN BYNUM, JEFFREY B. CLARK,
 ROBERT EDWARD KIRSCHMAN, JR.; RAMONCITO JOSE
 DEBORJA, Office of General Counsel, United States Federal
 Emergency Management Agency, Washington, DC.
                  ______________________
Case: 20-1226     Document: 56    Page: 2    Filed: 03/10/2021




 2              COLUMBUS REGIONAL HOSPITAL   v. UNITED STATES



     Before TARANTO, BRYSON, and HUGHES, Circuit Judges.
 BRYSON, Circuit Judge.
      Columbus Regional Hospital (“Columbus”) appeals
 from two orders of the United States Court of Federal
 Claims (“the Claims Court”) in which the court dismissed
 all the claims of Columbus’s complaint against the United
 States. The complaint relates to the action of the Federal
 Emergency Management Agency (“FEMA”) in recovering
 certain disaster-assistance funds that had previously been
 distributed to Columbus.
     In its complaint, Columbus alleged that FEMA’s recov-
 ery of those funds breached Columbus’s contractual rights
 and constituted an illegal exaction. The Claims Court dis-
 missed Columbus’s illegal exaction claim under Rule
 12(b)(6) of the Rules of the Court of Federal Claims. In a
 separate order, the court dismissed Columbus’s contract
 claims for lack of jurisdiction under Rule 12(b)(1) of those
 rules after concluding that Columbus had not established
 that it had an express or implied contract with FEMA, or
 that it was a third-party beneficiary of an agreement be-
 tween FEMA and the State of Indiana.
     We affirm the court’s dismissal of the illegal exaction
 claim. With regard to the express and implied contract
 claims, we agree with the Claims Court that those claims
 should be dismissed, but we hold that they should be dis-
 missed on the merits under Rule 12(b)(6) rather than for
 lack of jurisdiction under Rule 12(b)(1). With regard to the
 third-party beneficiary claim, we vacate the court’s dismis-
 sal of that claim and remand for further proceedings on
 that issue.
                              I
                              A
     The underlying facts are largely undisputed. In 2008,
 severe storms hit the State of Indiana, causing extensive
Case: 20-1226    Document: 56     Page: 3    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL   v. UNITED STATES             3



 flooding in several counties. Columbus Regional Hospital,
 a hospital in Bartholomew County south of Indianapolis,
 sustained significant damage as a result of the flooding. In
 response, President Bush declared a regional disaster un-
 der the Stafford Act, 42 U.S.C. §§ 5121–5206, which au-
 thorized FEMA to provide assistance to the affected
 regions through disaster grants. Indiana; Major Disaster
 and Related Determinations, 73 Fed. Reg. 35,146-02 (June
 20, 2008).
     Pursuant to the disaster declaration, FEMA and the
 State of Indiana entered into an agreement for disaster as-
 sistance. FEMA agreed to provide federal assistance, and
 the State agreed to be the grantee for all grant assistance
 provided under the Stafford Act, with the exception of as-
 sistance provided to individuals and households. The
 agreement required Indiana to comply with all applicable
 laws and regulations, including relevant provisions of the
 Stafford Act, FEMA regulations, and OMB circulars.
 Those sources of law were incorporated into the agreement
 by reference. FEMA also reserved the right to recover as-
 sistance funds if they were spent inappropriately or if they
 were distributed through error, misrepresentation, or
 fraud.
     Following the execution of the FEMA-Indiana agree-
 ment, Columbus submitted its official request for assis-
 tance to FEMA pursuant to 44 C.F.R. § 206.202(c). 1
 Columbus asserts that it sent the request directly to
 FEMA, instead of through the State of Indiana. After re-
 ceiving the request, FEMA collaborated with Columbus to
 prepare project worksheets in which the two defined the
 scope of work and the amount of funding for individual re-
 covery projects. FEMA approved more than 75 of the


    1     Unless stated otherwise, we cite the current ver-
 sions of the statutes and regulations, which are not mate-
 rially different from the 2008 versions.
Case: 20-1226     Document: 56     Page: 4    Filed: 03/10/2021




 4              COLUMBUS REGIONAL HOSPITAL   v. UNITED STATES



 project worksheets, totaling approximately $94 million in
 recovery funds.
     Columbus received assistance funds under the FEMA-
 Indiana agreement according to the approved project work-
 sheets. The funds were transmitted to Columbus through
 the State of Indiana, and Columbus applied the funds to
 designated restoration and mitigation contracts.
     In 2013, the Inspector General of the Department of
 Homeland Security issued an audit report finding that Co-
 lumbus had committed procurement violations in connec-
 tion with four of those contracts. The report recommended
 that FEMA recover $10.9 million of the assistance funds
 because of the violations. FEMA adopted the Inspector
 General’s recommendations. FEMA initially concluded
 that recovery of the full $10.9 million was justified, but it
 later reduced that amount to $9,612,831.19.
     Columbus appealed FEMA’s decision within the
 agency. In 2017, FEMA denied Columbus’s appeal, finding
 that the agency had correctly applied 2 C.F.R. § 215.62
 when recovering the disputed costs. Columbus did not seek
 judicial review of the agency’s decision. Columbus repre-
 sents that FEMA recovered the disputed costs from Colum-
 bus in April 2014.
                              B
    In 2018, Columbus filed its complaint in the Claims
 Court, alleging four counts of contract breach and a fifth
 count of illegal exaction.
     Columbus first alleged that there was an express con-
 tract between FEMA and Columbus, and that FEMA’s re-
 covery of the disputed costs breached statutes and
 regulations incorporated by reference, including section
 705 of the Stafford Act. Relatedly, Columbus alleged that
 FEMA’s recovery of the disputed costs breached 2 C.F.R.
 § 215.62, a FEMA regulation. In the alternative, Colum-
 bus alleged that there was an implied-in-fact contract
Case: 20-1226    Document: 56     Page: 5    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL   v. UNITED STATES             5



 between FEMA and Columbus, and that FEMA breached
 the same provisions, section 705 of the Stafford Act and 2
 C.F.R. § 215.62. Columbus further alleged that even if
 there was no express or implied contract between Colum-
 bus and FEMA, Columbus was a third-party beneficiary of
 the FEMA-Indiana agreement, and that FEMA breached
 Columbus’s third-party rights by recovering the disputed
 costs. Lastly, Columbus alleged that FEMA’s recovery of
 the disputed costs amounted to an illegal exaction because
 it violated section 705 of the Stafford Act.
     In response to the government’s motion to dismiss, the
 Claims Court issued two dismissal orders. First, the court
 dismissed Columbus’s illegal exaction claim for failure to
 state a claim on which relief could be granted. Columbus
 Reg’l Hosp. v. United States, No. 18-1299C, slip op. at 2
 (Fed. Cl. Aug. 14, 2019). The court held that there could be
 no illegal exaction because Columbus did not have a prop-
 erty interest in the disputed funds and because FEMA’s ap-
 peal process protected Columbus’s rights to due process.
 Id. at 1–2.
     In a second order, the court dismissed Columbus’s con-
 tract-based claims for lack of jurisdiction. Columbus Reg’l
 Hosp. v. United States, 145 Fed. Cl. 217, 228 (2019). Alt-
 hough the court found the FEMA-Indiana agreement to be
 a binding contract, the court concluded that Columbus had
 no rights against FEMA under that contract or otherwise.
 Id. at 223–28. According to the court, Columbus failed to
 plead “jurisdictional facts” demonstrating the existence of
 a contract over which the court had Tucker Act jurisdiction.
 Id. The court therefore dismissed Columbus’s express con-
 tract, implied contract, and third-party beneficiary claims
 under Rule 12(b)(1). Id.
     Columbus appealed both orders. The parties raise a
 total of seven issues on appeal.
Case: 20-1226     Document: 56     Page: 6   Filed: 03/10/2021




 6              COLUMBUS REGIONAL HOSPITAL   v. UNITED STATES



                              II
                              A
     At the outset, we address the government’s argument
 that the FEMA-Indiana agreement cannot be treated as a
 binding contract, but instead must be regarded as a gratu-
 itous contribution, and that all of Columbus’s contract-
 based claims should be dismissed for that reason.
     The Claims Court held the FEMA-Indiana agreement
 to be a binding contract. Columbus, 145 Fed. Cl. at 223.
 The court based its ruling on State of Texas v. United
 States, 537 F.2d 466 (Ct. Cl. 1967), which the court viewed
 as controlling on the question whether the disaster-assis-
 tance agreement in this case can qualify as a binding con-
 tract. Columbus, 145 Fed. Cl. at 222–23.
     The government argues that the FEMA-Indiana agree-
 ment constitutes a gratuitous grant from a sovereign, not
 a binding contract. According to the government, State of
 Texas is distinguishable because the Court of Claims in
 that case “did not ‘hold’ the agreement was a contract, but
 instead simply accepted that premise for purposes of reach-
 ing the merits and finding in the Government’s favor.” Ap-
 pellee’s Br. 41. The government also argues that the
 FEMA-Indiana agreement lacks consideration, and that
 State of Texas is not controlling authority on that question
 because the court’s opinion in that case was silent regard-
 ing the terms of the pertinent agreement.
     We hold that the FEMA-Indiana agreement constitutes
 a binding contract between FEMA and Indiana. In prior
 cases, we have followed our predecessor court in treating
 federal grant agreements as contracts when the standard
 conditions for a contract are satisfied, including that the
 federal entity agrees to be bound. See, e.g., San Juan City
 Coll. v. United States, 391 F.3d 1357, 1360–62 (Fed. Cir.
 2004) (treating a “Program Participation Agreement” and
 related grants under the Higher Education Act as a
Case: 20-1226     Document: 56     Page: 7    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES              7



 contract); see also, in addition to the State of Texas case,
 Dep’t of Nat. Res. v. United States, 227 Ct. Cl. 552, 554
 (1981); Kania v. United States, 650 F.2d 264, 268 (Ct. Cl.
 1981); and Arizona v. United States, 494 F.2d 1285, 1287–
 88 (Ct. Cl. 1974).
     In State of Texas, the Court of Claims applied that prin-
 ciple in a decision involving a disaster-assistance grant
 agreement under the Federal Disaster Act, 42 U.S.C.
 § 1855 (1950). Following a devastating hurricane, the fed-
 eral Office of Emergency Planning (“OEP”) agreed to pro-
 vide financial assistance to two Texas counties.
 Dissatisfied with the OEP’s disallowance of certain funds
 under the agreement, the State filed suit in the Court of
 Claims, alleging breach of contract. State of Texas, 537
 F.2d at 467–68. The government moved to dismiss, argu-
 ing inter alia that the disaster-assistance agreement was
 not “a binding contract in the traditional sense.” Id. at 468.
 The Court of Claims disagreed. It concluded that OEP’s
 agreement to provide assistance on specified terms re-
 quired OEP to comply with those terms. Id. at 468–69. In
 support, the court cited a Comptroller General opinion
 stating that an executed disaster-assistance agreement im-
 poses enforceable obligations on both parties to the agree-
 ment. Id. at 469 n.2. After concluding that OEP was bound
 by the agreement, however, the Court of Claims held that
 OEP had performed its obligations. The court therefore
 dismissed Texas’s petition. Id. at 469.
     The government contends that the Court of Claims’
 conclusion that the disaster-assistance agreement in State
 of Texas constituted a binding contract was dictum and
 should not be followed. It is true that because the court
 ruled in favor of the government on the merits, the court’s
 characterization of the agreement was not strictly neces-
 sary to the result. Nonetheless, the court’s conclusion that
 the agreement constituted a binding contract was an im-
 portant step in the court’s chain of reasoning, was based on
 prior precedent, and has been followed in subsequent
Case: 20-1226     Document: 56     Page: 8    Filed: 03/10/2021




 8              COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



 cases. 2 We see no justification for disregarding it as prece-
 dent, and thus we proceed to analyze whether the FEMA-
 Indiana agreement satisfies the standard conditions for a
 contract.
     To conduct that analysis, we apply the traditional four-
 part test for the existence of a government contract: (1) mu-
 tuality of intent to contract; (2) offer and acceptance; (3)
 consideration; and (4) a government representative having
 actual authority to bind the United States. See Hometown
 Fin., Inc. v. United States, 409 F.3d 1360, 1364 (Fed. Cir.
 2005).
     Regarding the first element, mutual intent to contract,
 FEMA regulations describe “FEMA-State Agreements” as
 “impos[ing] binding obligations on FEMA, States, their lo-
 cal governments, and private nonprofit organizations
 within the States in the form of conditions for assistance
 which are legally enforceable.” 44 C.F.R. § 206.44(a). That
 regulation is incorporated by reference in the FEMA-


     2   Contrary to the government’s suggestion that the
 Court of Claims in State of Texas “simply accepted [the]
 premise” that the agreement was a contract (Appellee’s Br.
 41), the court noted that “both parties devote[d] considera-
 ble argument as to whether their Disaster Assistance
 Agreement is . . . a binding contract,” and the court ex-
 pressly concluded that the agreement obligated OEP to
 provide assistance as called for in the agreement. State of
 Texas, 537 F.2d at 468. Significantly, one judge concurred
 in the judgment. He explained that he would have as-
 sumed, arguendo, that the agreement was a binding con-
 tract, instead of “holding flatly that the Federal-State
 Disaster Assistance Agreement” was a contract. Id. at
 473–74 (Nichols, J., concurring). The concurring opinion
 makes clear that the majority addressed, and rejected, the
 argument that the disaster agreement was a gratuitous
 contribution rather than a binding contract.
Case: 20-1226     Document: 56     Page: 9    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES              9



 Indiana agreement, and it is objective evidence of the par-
 ties’ intent to be bound by the agreement. Furthermore,
 the language of the agreement itself speaks in terms of
 binding obligations, not aspirations. See, e.g., J.A. 1023
 (“FEMA and the State agree to take measures to deliver
 assistance to individuals, households, and governments as
 expeditiously as possible, consistent with Federal laws and
 regulations. To that end, the following terms and condi-
 tions apply . . . .”); J.A. 1024 (“The Grantee agrees to com-
 ply with all applicable laws and regulations . . . .”).
      The second element, offer and acceptance, is easily sat-
 isfied in this case. An offer occurred when FEMA drafted
 the documents bearing the details of the grant agreement
 and presented those documents to the State. Those actions
 evinced FEMA’s willingness to enter into a bargain and
 justified Indiana’s understanding that its assent would
 consummate the bargain. See Restatement (Second) of
 Contracts § 24 (1981) (defining “offer”); see also Chattler v.
 United States, 632 F.3d 1324, 1330 (Fed. Cir. 2011) (apply-
 ing that definition of an offer). Acceptance was effected
 when the parties’ authorized agents signed the agreement.
 See Total Med. Mgmt., Inc. v. United States, 104 F.3d 1314,
 1320 (Fed. Cir. 1997) (“Here, the existence of the negoti-
 ated, signed MOUs evidences offer and acceptance.”).
     The third element, consideration, turns on the condi-
 tions attached to FEMA’s grants. Indiana agreed to comply
 with an array of requirements attached to the receipt, use,
 and distribution of the grant money. For example, Indiana
 agreed to provide “technical advice and assistance to eligi-
 ble subrecipients” and to ensure that “all potential appli-
 cants are aware of available public assistance.” 44 C.F.R.
 § 206.202(b)(1) and (b)(3). If Indiana used grant money to
 repair flood damage in its own buildings, it was required to
 “obtain and maintain flood insurance in the amount of eli-
 gible disaster assistance.” Id. § 206.252(d). In addition,
 Indiana agreed to act on FEMA’s behalf to recover any
 funds     that    were     dispensed     “through     error,
Case: 20-1226     Document: 56     Page: 10    Filed: 03/10/2021




 10             COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



 misrepresentation, or fraud, or if funds are spent inappro-
 priately.” J.A. 1026. If Indiana failed to recover such funds
 within a 90-day period, it agreed to reimburse FEMA for
 the federal share of those awards. Id.
     The conditions attached to the disaster grants consti-
 tute consideration because they imposed a variety of duties
 on Indiana in implementing the FEMA-Indiana agree-
 ment. See Restatement (Second) of Contracts § 71 cmt. d
 (1981) (noting that consideration may consist of perfor-
 mance or a return promise to perform, and performance
 “may be a specified act of forbearance, or any one of several
 specified acts or forbearances of which the offeree is given
 the choice, or such conduct as will produce a specified re-
 sult”); see also McGee v. Mathis, 71 U.S. 143, 155 (1866) (“It
 is not doubted that the grant by the United States to the
 State upon conditions, and the acceptance of the grant by
 the State, constituted a contract. All the elements of a con-
 tract met in the transaction,—competent parties, proper
 subject-matter, sufficient consideration, and consent of
 minds.”).
     The government argues that the agreement lacks bar-
 gained-for consideration because it is merely a form agree-
 ment, without negotiated terms, that implements disaster-
 assistance procedures. It is well settled, however, that a
 standard-form agreement without negotiated terms can be
 a binding contract if it is not unreasonable or fraudulent.
 See, e.g., Astra USA, Inc. v. Santa Clara Cty., Cal., 563 U.S.
 110, 113 (2011); Carnival Cruise Lines, Inc. v. Shute, 499
 U.S. 585, 593–94 (1991); see also Restatement (Second) of
 Contracts § 211 (1981). The fact that the parties’ consider-
 ation in this case was not subject to haggling does not ren-
 der the FEMA-Indiana agreement non-binding.
     The government does not argue that the standard-form
 agreement used in this case was unreasonable or unfair to
 FEMA. It could hardly do so, as the form is FEMA’s own.
 Moreover, at least some of the conditions imposed on
Case: 20-1226    Document: 56      Page: 11    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES            11



 Indiana confer a benefit on the government, such as Indi-
 ana’s promises to serve as a collector or reimburser of funds
 procured by fraud and to report employees who have com-
 mitted drug offenses.
     Finally, the government cannot, and does not, dispute
 that the fourth element, actual authority, is satisfied.
     For those reasons, we reject the government’s argu-
 ment that the FEMA-Indiana agreement is not a binding
 contract between FEMA and the State of Indiana.
                               B
     Columbus’s first argument on appeal is that the Claims
 Court applied the wrong standard when it dismissed Co-
 lumbus’s contract-based claims for lack of subject-matter
 jurisdiction under Rule 12(b)(1). Columbus contends that
 it does not need to prove the existence of a contract with
 the government in order to invoke the court’s jurisdiction,
 but only needs to plead a non-frivolous allegation of such a
 contract. According to Columbus, its allegations easily
 clear that bar, and the court therefore erred by dismissing
 the contract-based claims on jurisdictional grounds.
     We agree that the Claims Court applied the wrong
 standard when dismissing under Rule 12(b)(1). 3 In prior
 cases, we have cautioned courts to separate the issue of
 subject-matter jurisdiction, a Rule 12(b)(1) inquiry, from
 the issue of whether a complainant’s allegations state a vi-
 able claim for relief, a Rule 12(b)(6) inquiry. See, e.g., En-
 gage Learning, Inc. v. Salazar, 660 F.3d 1346, 1353 (Fed.
 Cir. 2011). “The former determines whether the plaintiff



     3  The differences between the Rules of the Court of
 Federal Claims and the Federal Rules of Civil Procedure
 are immaterial for the purposes of this opinion. Thus, we
 simply refer to the respective rules as Rule 12(b)(1) and
 Rule 12(b)(6).
Case: 20-1226     Document: 56       Page: 12     Filed: 03/10/2021




 12             COLUMBUS REGIONAL HOSPITAL      v. UNITED STATES



 has a right to be in the particular court and the latter is an
 adjudication as to whether a cognizable legal claim has
 been stated.” 5B Charles Alan Wright & Arthur R. Miller,
 Federal Practice and Procedure § 1350 (3d ed.).
      As a general rule, if a plaintiff alleges breach of a con-
 tract with the government, the allegation itself confers
 power on the Claims Court to decide whether the claim has
 merit. Hanlin v. United States, 214 F.3d 1319, 1321 (Fed.
 Cir. 2000); Total Med. Mgmt., 104 F.3d at 1319; Gould, Inc.
 v. United States, 62 F.3d 925, 929–30 (Fed. Cir. 1995);
 Lewis v. United States, 70 F.3d 597, 602 (Fed. Cir. 1995)
 (citing Montana-Dakota Utils. Co. v. Nw. Pub. Serv. Co.,
 341 U.S. 246, 249 (1951)). The exception is when the plain-
 tiff’s allegations are frivolous, wholly insubstantial, or
 made solely for the purpose of obtaining jurisdiction.
 Lewis, 70 F.3d at 602 (citing Bell v. Hood, 327 U.S. 678,
 682–83 (1946), and The Fair v. Kohler Die & Specialty Co.,
 228 U.S. 22, 25 (1913)). Thus, in order to overcome the
 government’s motion to dismiss under Rule 12(b)(1), Co-
 lumbus was merely required to set forth a non-frivolous al-
 legation of breach of a contract with the government. See
 Engage Learning, 660 F.3d at 1353. 4



      4   That rule is a specific application of a more general
 principle regarding allegations of subject-matter jurisdic-
 tion. As the Supreme Court explained in Shapiro v.
 McManus, 577 U.S. 39, 45 (2015) (citing Bell, 327 U.S. at
 682–83), “[w]e have long distinguished between failing to
 raise a substantial federal question for jurisdictional pur-
 poses . . . and failing to state a claim for relief on the merits;
 only ‘wholly insubstantial and frivolous’ claims implicate
 the former.” See also Oneida Indian Nation of N.Y. v.
 County of Oneida, 414 U.S. 661, 666 (1974) (A dismissal for
 lack of subject-matter jurisdiction because of the inade-
 quacy of the federal claim is proper only when the claim is
 “so insubstantial, implausible, foreclosed by prior decisions
Case: 20-1226    Document: 56      Page: 13    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES            13



     The Claims Court did not apply that standard. Despite
 couching its rulings in jurisdictional terms, the court dis-
 posed of Columbus’s contract-based claims on the merits.
 The court examined whether there was in fact a contract
 between FEMA and Columbus, not whether Columbus’s
 contract-based allegations were non-frivolous. See, e.g.,
 Columbus, 145 Fed. Cl. at 220 (“[Columbus] has failed to
 establish the jurisdictional facts that demonstrate it either
 holds a contract with FEMA or is a third-party beneficiary
 of the State of Indiana’s contract with FEMA . . . .”); id. at
 223 (“The existence of an express contract is a jurisdic-
 tional fact, which the Hospital as the plaintiff has the bur-
 den to prove in order to maintain its complaint for breach
 of contract against FEMA.”); id. at 225 (“The Hospital has
 not met its burden of proving this alleged consideration,
 and thus has failed to allege a jurisdictional fact.”). 5
     Although the Claims Court applied the wrong standard
 in dismissing under Rule 12(b)(1), that mistake does not
 necessarily give rise to reversible error. The government
 moved to dismiss under both Rules 12(b)(1) and 12(b)(6),
 and the Claims Court provided a thorough analysis of
 whether Columbus’s contract-based allegations state a
 claim for relief. If we conclude that Columbus’s contract-
 based allegations fail to state a cognizable claim, we can
 convert the court’s Rule 12(b)(1) dismissal into a Rule



 of this Court, or otherwise completely devoid of merit as not
 to involve a federal controversy.”); Boeing Co. v. United
 States, 968 F.3d 1371, 1383 (Fed. Cir. 2020) (same principle
 applied to an illegal exaction claim in the Court of Federal
 Claims).
      5   The court’s ruling on the Rule 12(b)(1) motion was
 not based on a facial jurisdictional flaw in the complaint,
 such as the failure to allege an injury in fact sufficient to
 establish standing in Crow Creek Sioux Tribe v. United
 States, 900 F.3d 1350, 1354–57 (Fed. Cir. 2018).
Case: 20-1226     Document: 56   Page: 14     Filed: 03/10/2021




 14             COLUMBUS REGIONAL HOSPITAL   v. UNITED STATES



 12(b)(6) dismissal. See Lewis, 70 F.3d at 604. We therefore
 proceed to address whether Columbus’s contract-based
 claims are truly frivolous and, if not, whether the court’s
 order dismissing those claims can be upheld under Rule
 12(b)(6).
                             C
      On the merits, Columbus first argues that the Claims
 Court should not have dismissed its express contract claim.
 The court dismissed that claim on the ground that “by stat-
 ute, implementing regulation, and the terms of the [FEMA-
 Indiana] Agreement, only the State of Indiana could re-
 ceive Stafford Act funds as a grantee.” Columbus, 145 Fed.
 Cl. at 223. For that reason, the court concluded that only
 FEMA and Indiana could be in a contractual relationship.
 Id. at 223–24. Furthermore, the court determined that the
 project worksheets shared between FEMA and Columbus
 were of no moment in establishing a contractual relation-
 ship, contrary to Columbus’s contention, because those
 worksheets made clear that Indiana was the sole grantee
 for the Stafford Act assistance. Id.
      Columbus argues that the court placed undue empha-
 sis on the FEMA-Indiana agreement and disregarded the
 negotiations and documents exchanged between FEMA
 and Columbus. Columbus contends that FEMA and Co-
 lumbus entered into an express contract through Colum-
 bus’s request for assistance (an offer) and FEMA’s
 subsequent approval of the project worksheets (ac-
 ceptance), in which FEMA committed to providing Colum-
 bus $94 million in disaster-assistance funds. That express
 contract, Columbus argues, included the FEMA-Indiana
 agreement because the request for assistance and the pro-
 ject worksheets incorporated that agreement by reference.
 Columbus further contends that the binding obligations
 imposed on Columbus pursuant to the Stafford Act, FEMA
 regulations, and OMB circulars, constitute consideration
Case: 20-1226    Document: 56     Page: 15    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES           15



 sufficient to support a finding of an express contract be-
 tween FEMA and Columbus.
     Columbus’s express contract claim survives the govern-
 ment’s motion to dismiss under Rule 12(b)(1). FEMA and
 Columbus exchanged signed documents specifying the
 scope and funding for Columbus’s recovery projects, and it
 is not specious to suggest that Columbus’s obligations un-
 der the FEMA-Indiana agreement, see 44 C.F.R.
 § 206.44(a), amount to consideration to FEMA. Colum-
 bus’s allegations of an express contract are thus sufficient
 to confer jurisdiction on the Claims Court.
     While we agree with Columbus’s jurisdictional argu-
 ment, we conclude that Columbus’s allegations fall flat
 upon analysis under Rule 12(b)(6). That is because Colum-
 bus’s allegations do not establish mutual intent to contract
 between FEMA and Columbus.
       As the government explains, the FEMA-Indiana agree-
 ment was the centerpiece in the relationship between
 FEMA and Columbus. The agreement served as the pre-
 requisite to Columbus’s receipt of disaster assistance. See
 44 C.F.R. § 206.44(a) (“FEMA-State Agreements”) (“No
 FEMA funding will be authorized or provided to any grant-
 ees or other recipients . . . until such time as this Agree-
 ment for the Presidential declaration has been signed
 . . . .”). It set out a two-tier framework for distributing
 funds and obligating grantees in accordance with the Staf-
 ford Act. It provided that the State would be the grantee
 for all grant assistance provided under the Stafford Act.
 And it recited that FEMA and the State agreed to take
 measures to deliver assistance to individuals, households,
 and governments.
     FEMA regulations underscore that states are the di-
 rect recipients of Stafford Act funding, thus providing fur-
 ther separation between FEMA and Columbus. See 44
 C.F.R. § 206.202(a) (“Under this section the State is the re-
 cipient. As recipient you are responsible for processing
Case: 20-1226     Document: 56     Page: 16     Filed: 03/10/2021




 16             COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



 subgrants to applicants . . . .”); id. § 206.201(m) (“Recipient
 means the government to which a grant is awarded, and
 which is accountable for the use of the funds provided. . . .
 Generally, except [for host-state sheltering], the State for
 which the emergency or major disaster is declared is the
 recipient.”); id. § 206.201(o) (“Subrecipient means the gov-
 ernment or other legal entity to which a subgrant is
 awarded and which is accountable to the recipient for the
 use of the funds provided.”).
     Contrary to Columbus’s suggestion, the request for as-
 sistance and the project worksheets did not create express
 contract rights for Columbus against FEMA. The request
 for assistance mandated that “[s]ubmission of this form is
 required to obtain or retain benefits under the Public As-
 sistance Program,” 6 and expressly referenced Title 44 of
 the Code of Federal Regulations. Section 206.202 of Title
 44 distinguishes between states, which are “recipients,”
 and other entities that receive “subgrants.” Section
 206.202(d) characterizes the practice of completing project
 worksheets as an administrative task for “identify[ing] the
 eligible scope of work” and producing a “quantitative esti-
 mate for the eligible work.” Thus, the request for assis-
 tance and the project worksheets did not create an express
 contract between FEMA and Columbus. Those documents
 were inextricably linked with the FEMA-Indiana agree-
 ment and FEMA regulations, both of which separate




      6  “[The] Public Assistance Program means the
 FEMA program establish [sic] under Subchapter IV of the
 Robert T. Stafford Disaster Relief and Emergency Assis-
 tance Act, as amended, 42 U.S.C. 5121, et seq., which pro-
 vides grants to States, local governments, Indian tribes
 and private nonprofit organizations for emergency
 measures and repair, restoration and replacement of dam-
 aged facilities.” 44 C.F.R. § 295.50.
Case: 20-1226    Document: 56      Page: 17     Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES             17



 FEMA from Columbus by establishing a contractual rela-
 tionship between FEMA and only the State of Indiana.
     Columbus’s claim of an express contract thus fails be-
 cause Columbus’s allegations do not establish mutual in-
 tent to contract between FEMA and Columbus. For that
 reason, we uphold the dismissal of Columbus’s express con-
 tract claim, although we do so on the merits rather than for
 lack of jurisdiction.
                               D
     Columbus next contends that it had at least an im-
 plied-in-fact contract with FEMA and that the Claims
 Court should not have dismissed that count of its com-
 plaint. The court dismissed Columbus’s claim of an im-
 plied-in-fact contract for the same reasons that it dismissed
 Columbus’s express contract claim: The FEMA-Indiana
 agreement and FEMA regulations established a two-tier
 framework for disaster assistance. Columbus, 145 Fed. Cl.
 at 225. Under that framework, FEMA entered into a grant
 agreement with Indiana, and Indiana in turn provided a
 subgrant to Columbus. There was no mutual intent to con-
 tract between FEMA and Columbus, according to the court,
 because Indiana was the required intermediary and the
 only direct recipient of funds. Id. In addition, the court
 concluded that Columbus’s allegations failed to establish
 consideration that would support a contract between
 FEMA and Columbus. Id.
     An implied-in-fact contract with the government re-
 quires proof of (1) mutuality of intent, (2) consideration, (3)
 an unambiguous offer and acceptance, and (4) actual au-
 thority on the part of the government’s representative to
 bind the government in contract. Hanlin v. United States,
 316 F.3d 1325, 1328 (Fed. Cir. 2003).
     Like Columbus’s claim of an express contract, Colum-
 bus’s implied-in-fact contract claim survives the govern-
 ment’s motion to dismiss under Rule 12(b)(1). We do not
Case: 20-1226     Document: 56    Page: 18    Filed: 03/10/2021




 18             COLUMBUS REGIONAL HOSPITAL   v. UNITED STATES



 consider Columbus’s allegations to be pretextual or so friv-
 olous as to warrant dismissal on jurisdictional grounds.
     As in the case of the express contract claim, however,
 mutual intent to contract is the weak link in Columbus’s
 argument on the merits of its implied contract claim. Co-
 lumbus alleges that the following facts support mutual in-
 tent to contract: Columbus and FEMA conferred over the
 terms of numerous project worksheets. The State of Indi-
 ana played no meaningful role in formulating or adminis-
 tering those worksheets.        Indiana also played no
 meaningful role in preparing Columbus’s request for assis-
 tance; instead, Columbus prepared and sent that request
 by itself, even though doing so was contrary to the proce-
 dures set forth in 44 C.F.R. § 206.202(c). Finally, FEMA
 sought to recover the disputed costs from Columbus, not
 from Indiana.
     Notwithstanding those factual allegations, we conclude
 that the parties’ conduct did not establish mutual intent to
 contract between FEMA and Columbus. FEMA regula-
 tions make clear that the FEMA-Indiana agreement was a
 prerequisite to Columbus’s receipt of disaster assistance
 and to both the request for assistance and the project work-
 sheets. See 44 C.F.R. §§ 206.44(a), 206.202(c)–(d). In turn,
 both the FEMA-Indiana agreement and FEMA’s regula-
 tions established a two-tier framework for disaster assis-
 tance in which Columbus was plainly separated from
 FEMA by the State of Indiana. See id. §§ 206.201(m),
 206.201(o), 206.202(a). Furthermore, the request for assis-
 tance referenced Title 44 of the Code of Federal Regula-
 tions, which distinguishes between “recipient” states and
 other entities receiving “subgrants” from the states. See id.
 § 206.202(a)–(e). And FEMA’s regulations describe project
 worksheets as implementing the FEMA-Indiana agree-
 ment, not as creating a separate contractual relationship
 between FEMA and Columbus. See id. § 206.202(d). Re-
 garding the departure from the prescribed procedure for
 submitting the request for assistance, that conduct did not
Case: 20-1226    Document: 56      Page: 19    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES            19



 change the legal status of the parties’ relationship, a rela-
 tionship that was founded on the FEMA-Indiana agree-
 ment and FEMA regulations enabling Columbus to receive
 disaster assistance in the first instance. The regulations,
 which govern the relationships among Columbus, Indiana,
 and FEMA, make clear that Columbus did not have a con-
 tract with FEMA, express or implied.
     For those reasons, we hold that Columbus’s allegations
 of an implied-in-fact contract fail to state a cognizable
 claim for relief. We therefore affirm the dismissal of Co-
 lumbus’s implied contract claim, albeit on Rule 12(b)(6)
 grounds.
                               E
     Columbus’s final contract-based claim is that it is enti-
 tled to third-party beneficiary status with regard to the
 FEMA-Indiana contract.
     The test for third-party beneficiary status is whether
 the contract reflects the intent of the contracting parties to
 benefit a third party. Dewakuku v. Martinez, 271 F.3d
 1031, 1041 (Fed. Cir. 2001). The intended benefit must be
 direct. Id. The third party need not be specifically identi-
 fied but must be in a class clearly intended to be benefited.
 Montana v. United States, 124 F.3d 1269, 1273 (Fed. Cir.
 1997). “For determination of contractual and beneficial in-
 tent when, as here, the contract implements a statutory en-
 actment, it is appropriate to inquire into the governing
 statute and its purpose.” Roedler v. Dep’t of Energy, 255
 F.3d 1347, 1352 (Fed. Cir. 2001).
     Columbus asserts that it falls within an identified class
 of beneficiaries, namely the agencies and instrumentalities
 of the government of Bartholomew County. The FEMA-
 Indiana agreement was clearly intended to benefit that
 class, Columbus argues, because the ultimate purpose of
 the agreement was to provide disaster assistance to
Case: 20-1226     Document: 56    Page: 20    Filed: 03/10/2021




 20             COLUMBUS REGIONAL HOSPITAL   v. UNITED STATES



 discrete entities such as Columbus, not merely to the state
 government.
     The government does not challenge Columbus’s asser-
 tions that it was benefited by FEMA funding or that it fell
 within a class intended to be benefited. Instead, the gov-
 ernment argues that the FEMA-Indiana agreement does
 not reflect an intent to directly benefit Columbus or its
 class, because the agreement did not identify Columbus by
 name and only named the recipient counties. The govern-
 ment argues that under Columbus’s logic any entity in the
 designated counties that might benefit in any way from the
 disaster-recovery assistance would be a third-party benefi-
 ciary, thus stretching that doctrine beyond its breaking
 point.
      Columbus’s showing that the FEMA-Indiana agree-
 ment was intended to benefit Columbus is sufficient to sur-
 vive the government’s motion to dismiss. To begin with,
 the agreement cited and incorporated the Stafford Act,
 which is designed to provide an orderly means for the fed-
 eral government to assist both states and local governmen-
 tal entities. 42 U.S.C. § 5121(b). A “local government” is
 defined to include “a county” and its “agency or instrumen-
 tality.” Id. § 5122(8). The FEMA-Indiana agreement iden-
 tified Bartholomew County as a region intended to receive
 disaster assistance, and Columbus alleges it is a unit of lo-
 cal government under state and federal law. 7



      7   The government states in passing that Columbus
 is not “a government,” but is a “nonprofit entity within
 one.” Appellee’s Br. 31. However, the government does not
 take issue with Columbus’s assertion that it was statuto-
 rily eligible for disaster-assistance funds as a component of
 a local government. The government also points out that
 there are various requirements that grantees and appli-
 cants need to satisfy before they may receive Stafford Act
Case: 20-1226    Document: 56     Page: 21    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES          21



     Contrary to the government’s contention, the class of
 potential third-party beneficiaries of the FEMA-Indiana
 contract was not unbounded. FEMA’s procedures limit the
 class of third-party beneficiaries by requiring potential
 subgrantees to submit both a request for assistance and
 project worksheets; FEMA must approve both before assis-
 tance funds are distributed. See 44 C.F.R. § 206.202; see
 also Appellee’s Br. 31.
      The agreement was clearly intended to directly benefit
 entities in Columbus’s class—the agencies and instrumen-
 talities of the Bartholomew County government. The first
 general condition of the FEMA-Indiana agreement was
 that “FEMA and the State agree to take measures to de-
 liver assistance to individuals, households, and govern-
 ments.” J.A. 1023. Another general condition was that
 “FEMA will give first priority to assistance for individuals
 and households, [and] emergency work for protection of
 public health and safety.” Id. That condition is further
 evidence that the agreement was intended to benefit Co-
 lumbus directly, inasmuch as Columbus is the only emer-
 gency hospital in a ten-county region in southeastern
 Indiana.
     In rejecting Columbus’s claim of third-party rights, the
 Claims Court relied on the Supreme Court’s decision in As-
 tra USA, Inc. v. Santa Clara County, Cal., 563 U.S. 110
 (2011), and our decision in Sioux Honey Ass’n v. Hartford
 Fire Insurance Co., 672 F.3d 1041 (Fed. Cir. 2012). Colum-
 bus, 145 Fed. Cl. at 225–228. The Claims Court reasoned
 that the contract in this case, like the contracts in those
 cases, implements a complex statutory program in which
 Congress has not provided subgrantees a private right of




 funding. Again, however, the government does not contend
 that Columbus failed to satisfy any of those steps.
Case: 20-1226     Document: 56     Page: 22     Filed: 03/10/2021




 22             COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



 action, and that recognizing third-party claims would in-
 terfere with the operation of the statutory program. Id.
      The government agrees with the Claims Court that the
 Supreme Court’s decision in Astra stands for the proposi-
 tion that “permitting a party to sue as a third party bene-
 ficiary where the contracts are intertwined with a
 statutory scheme that does not grant a private right of ac-
 tion would render the absence of that right meaningless.”
 Appellee’s Br. 28. For that reason, according to the govern-
 ment, the FEMA-Indiana contract cannot be construed to
 grant third-party rights to Columbus or other similarly sit-
 uated entities. Columbus responds that the alignment of
 the parties in this case is fundamentally different than in
 Astra, and that, unlike in Astra, Columbus is not seeking
 an end-run around the government’s exclusive enforce-
 ment authority.
      In Astra, the Supreme Court dealt with a statute that
 empowered the Department of Health and Human Services
 (“HHS”) to enter into standard-form contracts with drug
 manufacturers imposing price ceilings on the manufactur-
 ers’ sales to certain healthcare facilities. 563 U.S. at 113–
 15. Alleging that the drug manufacturers had violated the
 terms of those contracts, a plaintiff healthcare provider
 sought to enforce the contractual price ceilings as a third-
 party beneficiary. Id. at 116.
     The Supreme Court rejected the plaintiff’s theory. The
 Court explained that the contracts were “not transactional,
 bargained-for contracts,” and merely “incorporate[d] statu-
 tory obligations.” Id. at 113, 118. As a result, the Court
 ruled, a third-party suit to enforce the contracts’ price ceil-
 ings was “in essence a suit to enforce the statute itself.” Id.
 at 118. That was problematic, the Court explained, be-
 cause Congress gave HHS exclusive enforcement rights
 against the manufacturers, and “it would make scant
 sense” to allow third parties to sue on standard-form con-
 tracts parroting statutory obligations when the third
Case: 20-1226    Document: 56      Page: 23    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES            23



 parties could not sue under the statutes themselves. Id. at
 114.
     We agree with Columbus that the analysis in Astra
 does not apply here. The Court in Astra refused to grant
 the plaintiffs third-party beneficiary status because doing
 so would have conflicted with a statutory scheme that gave
 enforcement power exclusively to the government and not
 to private parties.
     This case is the converse of Astra. Columbus is not
 seeking enforcement powers that would compete with, sup-
 plement, or interfere with, the government’s enforcement
 powers. Instead, Columbus is seeking enforcement rights
 against the government.
     Principles of contract law and limitations on private
 rights of action both counsel against granting third-party
 enforcement rights when those rights would overlap with
 the enforcement rights of the government as the contract-
 ing party. See Astra, 563 U.S. at 118 (quoting J. Murray,
 Corbin on Contracts § 45.6, p. 92 (rev. ed. 2007) (“The dis-
 tinction between an intention to benefit a third party and
 an intention that the third party should have the right to
 enforce that intention is emphasized where the promisee is
 a governmental entity.”)). That concern, however, is inap-
 plicable where, as here, the third party is not seeking to
 supplement or displace the role of the government as the
 enforcing party but is seeking to enforce rights against the
 government. FEMA’s enforcement powers under the Staf-
 ford Act 8 are thus irrelevant because Columbus is attempt-
 ing to enforce obligations against FEMA. Permitting



     8    By statute and regulation, FEMA has various en-
 forcement powers against grantees and subgrantees. See,
 e.g., 42 U.S.C. § 5157 (“Penalties”); id. § 5155(c) (“Recovery
 of duplicative benefits”); 44 C.F.R. § 206.14 (“Civil enforce-
 ment”); id. § 206.116 (“Recovery of funds”).
Case: 20-1226     Document: 56     Page: 24     Filed: 03/10/2021




 24             COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



 Columbus to sue in this case does not raise the concerns
 that drove the Court’s decision in Astra, because the Staf-
 ford Act does not grant any entity enforcement rights
 against the government that would be disrupted by grant-
 ing third-party beneficiary status to Columbus. Astra
 therefore does not preclude granting third-party rights to
 a party in Columbus’s position. 9
     Because the FEMA-Indiana agreement evinces a clear
 intent to directly benefit a class that includes Columbus,
 we hold that Columbus alleges a cognizable claim of third-
 party rights. We therefore vacate the Claims Court’s dis-
 missal of that claim.
                               F
     Columbus’s final point of error is that the Claims Court
 should not have dismissed Columbus’s claim that the gov-
 ernment’s recovery of the disputed costs constituted an il-
 legal exaction. The court dismissed that claim under Rule
 12(b)(6), reasoning that there was no illegal exaction in this
 case because Columbus did not have a property interest in
 the disputed funds and because Columbus’s due process
 rights were satisfied by FEMA’s internal appeals process.
 Columbus Reg’l Hosp. v. United States, No. 18-1299C, slip
 op. at 1–2 (Fed. Cl. Aug. 14, 2019).



      9  Our decision in Sioux Honey is distinguishable on
 the same ground. Like the plaintiff in Astra, the Sioux
 Honey plaintiffs sought to step into the government’s shoes
 to enforce a contractual obligation to collect duties from for-
 eign importers violating anti-dumping laws. Sioux Honey,
 672 F.3d at 1057–58. We rejected the plaintiffs’ third-party
 claims, explaining that Congress vested the government,
 not domestic producers, with the authority to enforce anti-
 dumping duties, and that a private right of action would
 undermine Congress’s chosen enforcement mechanism. Id.
 at 1058–59 (quoting Astra, 563 U.S. at 118).
Case: 20-1226    Document: 56      Page: 25    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES            25



     An illegal exaction occurs when the plaintiff has paid
 money to the government and seeks return of the money
 that was “improperly . . . taken from the claimant in con-
 travention of the Constitution, a statute, or a regulation.”
 Virgin Islands Port Auth. v. United States, 922 F.3d 1328,
 1333 (Fed. Cir. 2019) (quoting Eastport S.S. Corp. v. United
 States, 372 F.2d 1002, 1007 (Ct. Cl. 1967)). The essence of
 an illegal exaction is when “the government has the citi-
 zen’s money in its pocket.” Nat’l Veterans Legal Servs. Pro-
 gram v. United States, 968 F.3d 1340, 1348 (Fed. Cir. 2020)
 (internal quotation marks omitted). The classic example of
 an illegal exaction claim is a tax refund suit. Id. at 1347.
 Another example is a suit to recover improper or excessive
 fees connected with the provision of government services.
 See, e.g., id. at 1348–49; Figueroa v. United States, 466 F.3d
 1023, 1029 (Fed. Cir. 2006) (determining whether patent
 application fees amount to an illegal exaction).
     There was no illegal exaction in this case because Co-
 lumbus had only a contingent interest in the disputed
 funds. Put differently, FEMA does not have Columbus’s
 money in its pocket; instead, FEMA recovered funds that it
 had conditionally provided to Columbus and that were still
 subject to revocation.
     Columbus contends that it acquired a property interest
 in the money it received from the government once it ob-
 tained possession of those funds, and that the govern-
 ment’s recovery of those funds constituted an exaction.
 That contention is contrary to our case law, however. We
 have required that plaintiffs have a property interest in
 funds cognizable under the Fifth Amendment in order to
 maintain an illegal exaction claim. See, e.g., Texas State
 Bank v. United States, 423 F.3d 1370, 1380 (Fed. Cir.
 2005).
    In American Bankers Ass’n v. United States, 932 F.3d
 1375 (Fed. Cir. 2019), we held that the plaintiffs lacked a
 property interest, cognizable under the Fifth Amendment,
Case: 20-1226     Document: 56     Page: 26    Filed: 03/10/2021




 26             COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



 in a higher statutory dividend rate on Federal Reserve
 stock. Id. at 1385. The plaintiffs had no property interest
 because they had no “vested right” to the higher dividend.
 Id. There was no vested right because Congress had “ex-
 pressly reserved” its right to alter the dividend rate. Id.;
 see also Dames & Moore v. Regan, 453 U.S. 654, 674 n.6
 (1981) (President’s nullification of the petitioner’s attach-
 ment against foreign banks’ assets did not constitute a tak-
 ing, because the President exercised preexisting authority
 to prevent or condition attachments, and thus “petitioner
 did not acquire any ‘property’ interest in its attachments of
 the sort that would support a constitutional claim for com-
 pensation”).
     Like the plaintiffs in American Banking and Dames &
 Moore, Columbus never had an unconditional interest in
 the disputed funds in this case, because FEMA expressly
 reserved the right to recover those funds for certain rea-
 sons within a specific period of time. FEMA reserved that
 right through language in the FEMA-Indiana agreement,
 which states that FEMA could recover assistance pay-
 ments if the funds were distributed through “error, misrep-
 resentation, or fraud, or if funds [were] spent
 inappropriately.” J.A. 1026. FEMA also reserved that
 right through a regulation, 44 C.F.R. § 206.116(b), which
 requires an applicant to return funds to FEMA if FEMA
 “determines the assistance was provided erroneously, that
 the applicant spent the funds inappropriately, or that the
 applicant obtained the assistance through fraudulent
 means.” In sum, there were strings attached to FEMA’s
 funds, and in light of those strings the funds were not “ex-
 acted” from Columbus within the meaning of the illegal ex-
 action doctrine.
     By statute, those strings are cut after a prescribed pe-
 riod of time: FEMA is barred from seeking recovery of dis-
 aster-assistance funds for a particular recovery project
 “after the date that is 3 years after the date of transmission
 of the final expenditure report for the disaster or
Case: 20-1226    Document: 56      Page: 27     Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES             27



 emergency.” 42 U.S.C. § 5205(a)(1) (2008) (“Disaster grant
 closeout procedures”). Thus, recipients of assistance funds
 may develop fully vested property interests in those funds
 after the closeout period has expired. But that did not oc-
 cur in this case: Columbus does not allege that FEMA ini-
 tiated its recovery of the disputed funds after the closeout
 period ended. As such, Columbus lacked a vested property
 interest in the disputed funds, and the government’s de-
 obligation of those funds did not constitute an “exaction”
 within the meaning of the “illegal exaction” doctrine.
      We therefore affirm the court’s dismissal of Columbus’s
 illegal exaction claim under Rule 12(b)(6).
                               G
     Finally, the government asks us to affirm the dismissal
 of the complaint on the alternative ground that this case
 should have been brought in federal district court under
 section 702 of the Administrative Procedure Act (“APA”),
 not in the Court of Federal Claims under the Tucker Act,
 28 U.S.C. § 1491. 10 Appellee’s Br. 43–51. The government



     10   Section 702 of the APA creates a cause of action
 giving a person “suffering legal wrong because of agency
 action, or adversely affected or aggrieved by agency action
 within the meaning of a relevant statute” the right “to re-
 view thereof.” 5 U.S.C. § 702. It also waives sovereign im-
 munity for “an action in a court of the United States
 seeking relief other than money damages” stating a claim
 that “an agency or an officer or employee [of the United
 States] acted or failed to act in an official capacity or under
 color of legal authority.” Id. District courts are accorded
 jurisdiction over such a cause of action by the general fed-
 eral question jurisdiction statute, 28 U.S.C. § 1331.
     The Tucker Act, 28 U.S.C. § 1491(a)(1), does not create
 a cause of action, but grants jurisdiction to the Court of
 Federal Claims and waives sovereign immunity in that
Case: 20-1226     Document: 56     Page: 28    Filed: 03/10/2021




 28             COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



 contends that Columbus cannot pursue its claims in the
 Court of Federal Claims because those claims are equitable
 in nature and the Court of Federal Claims does not have
 broad equitable powers. In arguing that the Claims Court
 lacks jurisdiction over Columbus’s claims in this case, the
 government relies on the Supreme Court’s decision in
 Bowen v. Massachusetts, 487 U.S. 879 (1988).
      We reject the government’s argument for two reasons.
 First, the relief Columbus seeks in this case is quite differ-
 ent from the relief sought in Bowen. Unlike in Bowen, Co-
 lumbus is seeking only a monetary award, not any form of
 equitable relief. Second, unlike in Bowen, the claims in this
 case (other than the illegal exaction claim) are predicated
 on breach of contract, a cause of action that is exclusively
 assigned to the Court of Federal Claims by the Tucker Act
 insofar as the claimant seeks damages in excess of $10,000,
 see Awad v. United States, 301 F.3d 1367, 1372 (Fed. Cir.
 2002). Columbus nonfrivolously invoked that statutory ba-
 sis for the Claims Court’s jurisdiction, and the government
 has not pointed to any reason that choice should not be re-
 spected.
                               1
     In Bowen, Massachusetts filed an action against the
 federal government seeking injunctive, declaratory, and
 monetary relief relating to the State’s participation in the
 Medicaid program. The action was brought as an APA ac-
 tion in federal district court. Bowen, 487 U.S. at 887–88.
 The government argued that the action should have been



 court for “any claim against the United States founded ei-
 ther upon the Constitution, or any Act of Congress or any
 regulation of an executive department, or upon any express
 or implied contract with the United States, or for liqui-
 dated or unliquidated damages in cases not sounding in
 tort.”
Case: 20-1226    Document: 56      Page: 29    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES            29



 brought in the Claims Court. The Supreme Court, how-
 ever, held that the case was properly before the district
 court.
     The Bowen Court first rejected the government’s argu-
 ment that section 702 of the APA, which allows for review
 of agency action “seeking relief other than money dam-
 ages,” could not serve as a vehicle for judicial review in the
 case. Bowen, 487 U.S. at 891–901. The Court explained
 that Massachusetts sought equitable as well as monetary
 relief, and that the monetary relief sought by the State was
 not for “damages,” i.e., compensation for an injury, but in-
 stead was a form of specific relief seeking to enforce a stat-
 utory mandate. Id. at 893.
      Second, the Court rejected the government’s argument
 that bringing the APA action in district court was pre-
 cluded by section 704 of the APA, which provides for dis-
 trict court review of any “final agency action for which
 there is no other adequate remedy in a court.” Bowen, 487
 U.S. at 901–08. Section 704 was no bar to jurisdiction in
 the case before it, the Court ruled, because in the circum-
 stances of that case “the doubtful and limited relief availa-
 ble in the Claims Court is not an adequate substitute for
 review in the District Court.” Id. at 901. The Court ex-
 plained that the interaction between the State’s admin-
 istration of its responsibilities under an approved Medicaid
 plan and the government’s interpretation of its regulations
 “may make it appropriate for judicial review to culminate
 in the entry of declaratory or injunctive relief that requires
 the [government] to modify future practices.” Id. at 905.
 Given that the Claims Court lacks the equitable powers of
 a district court, the Supreme Court stated that it was far
 from clear that the Claims Court could provide an adequate
 remedy for the relief sought by Massachusetts. For that
 reason, the Court held, section 704 did not bar Massachu-
 setts from bringing an APA action in the district court. Id.
 at 905–06.
Case: 20-1226     Document: 56     Page: 30     Filed: 03/10/2021




 30             COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



     The government argues that in light of the discussion
 of section 704 of the APA in Bowen, the Claims Court lacks
 jurisdiction in this case. We disagree. Unlike the situation
 in Bowen, Columbus has not sought equitable relief in this
 case; it has sought only an award of money in the form of
 contract damages. Moreover, the dispute in this case is not
 part of a continuing relationship between the parties, in
 which the request for relief will necessarily affect the rights
 of the parties in their ongoing dealings with one another,
 as was the case in Bowen. Instead, it is a discrete dispute
 about whether FEMA breached its contractual obligations
 in a relationship that has otherwise ended, and for which
 only money is sought as a remedy.
     Recent decisions of the Supreme Court and this court
 have clarified the distinction drawn in Bowen between the
 kinds of requests for relief that can be brought in the Court
 of Federal Claims and the kinds that cannot. In Maine
 Community Health Options v. United States, 140 S. Ct.
 1308 (2020), the Supreme Court characterized that distinc-
 tion as between statutes that “attempt to compensate a
 particular class of persons for past injuries or labors” and
 those that “subsidize future state expenditures.” Id. at
 1329. The first group permits Tucker Act suits, the Court
 explained, while the second group does not. Id.
      The Court in that case distinguished Bowen from the
 case before it on several grounds. In Bowen, the Court ex-
 plained, the State “did not seek money damages, but in-
 stead sued for prospective declaratory and injunctive relief
 to clarify the extent of the Government’s ongoing obliga-
 tions under the Medicaid program.” Maine Community,
 140 S. Ct. at 1330. Thus, the suit in Bowen “was not merely
 for past due sums, but for an injunction to correct the
 method of calculating payments going forward.” Id. More-
 over, the Court noted that the State had sought review un-
 der the APA in Bowen because of the litigants’ “complex
 ongoing relationship,” which made it important that a dis-
 trict court with full equitable powers adjudicate future
Case: 20-1226    Document: 56     Page: 31    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES           31



 disputes. Id. In that regard, the Court noted that the APA
 is tailored to “[m]anaging the relationships between States
 and the Federal Government that occur over time and that
 involve constantly shifting balance sheets,” while the
 Tucker Act is suited to “remedy[ing] particular categories
 of past injuries or labors for which various federal statutes
 provide compensation.” Id.
     In view of that distinction, Columbus’s claim is clearly
 directed to remedying a past injury, not managing an
 ongoing relationship between Columbus and FEMA. Co-
 lumbus’s past injury is the monetary loss it suffered by
 funding recovery contracts in reliance on the government’s
 commitment to provide disaster assistance. While Colum-
 bus seeks monetary relief in the form of a request for the
 release of funds that FEMA has recovered, nothing about
 that request for relief is inconsistent with a contract-based
 claim: Columbus’s claim is that FEMA promised to provide
 those funds if Columbus complied with the rules governing
 their use, and that FEMA breached that obligation.
      Similarly, in Great-West Life & Annuity Insurance Co.
 v. Knudson, 534 U.S. 204 (2003), the Supreme Court char-
 acterized Bowen as a suit for an injunction to correct the
 method of calculating payments going forward, not merely
 for the payment of past due sums. As the Court explained,
 in Bowen “Massachusetts claimed not only that the federal
 government failed to reimburse it for past expenses pursu-
 ant to a statutory obligation, but that the method the fed-
 eral government used to calculate reimbursements would
 lead to underpayments in the future.” Id. at 212.
     Our recent decisions in Sanford Health Plan v. United
 States, 969 F.3d 1370 (Fed. Cir. 2020), and Community
 Health Choice, Inc. v. United States, 970 F.3d 1364 (Fed.
 Cir. 2020), are to the same effect. In those cases, we fol-
 lowed the Supreme Court’s analysis in Maine Community
 and Great-West Life and held that the reimbursement
 claims sought by the plaintiff insurers could be adjudicated
Case: 20-1226     Document: 56     Page: 32    Filed: 03/10/2021




 32             COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



 by the Court of Federal Claims. We rejected arguments
 that those reimbursement claims were claims for specific
 relief in the form of the return of funds rather than com-
 pensation for an alleged injury. Instead, we held that the
 claims were purely for monetary awards within the Tucker
 Act jurisdiction of the Court of Federal Claims; Bowen’s
 discussion of section 704 of the APA, we concluded, was not
 to the contrary. See Sanford, 969 F.3d at 1382; Community
 Health, 970 F.3d at 1374 n.6.
     The claim for repayment of the disaster-assistance
 funds in this case is indistinguishable in any material way
 from the claims for reimbursement in Sanford and Com-
 munity Health. As we explained in Community Health,
 quoting from Maine Community, the type of relief the in-
 surers were seeking is best characterized as “specific sums,
 already calculated, past due, and designed to compensate
 for completed labors,” and as such the insurers’ claim was
 properly within the jurisdiction of the Claims Court. 970
 F.3d at 1374 n.6. That same characterization applies to the
 request for relief in this case.
     This court’s analysis in Suburban Mortgage Associates,
 Inc. v. United States Department of Housing & Urban Af-
 fairs, 480 F.3d 1116 (Fed. Cir. 2007), is instructive. In that
 case, the plaintiff sued in district court, alleging breach of
 an insurance contract. Id. at 1119. The plaintiff sought
 specific performance of the contract and a declaratory judg-
 ment that the government was required to make good on
 certain loan guarantees incorporated in the contract. Id.
 The government argued that despite the plaintiff’s efforts
 to couch its claims as requests for equitable relief, the
 plaintiff was in essence suing for monetary relief, and the
 case therefore belonged in the Court of Federal Claims. Id.
 at 1126.
     We agreed with the government that, despite the man-
 ner in which it was pleaded, the action was actually one for
 money. For that reason, we held, an action in the Court of
Case: 20-1226    Document: 56      Page: 33     Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES             33



 Federal Claims would provide an adequate remedy. In
 light of section 704 of the APA, which bars an APA action
 for judicial review of agency action if there is an adequate
 remedy in another court, we directed that the district court
 action should be dismissed or transferred to the Court of
 Federal Claims. Id. at 1126–29.
     In determining whether the plaintiff’s case could be
 brought in district court, we found it unnecessary to con-
 sider whether, in light of APA section 702, the request for
 relief constituted a request for “money damages” that
 would bar an APA action. Id. at 1125–26. It was sufficient,
 we held, to conclude that APA section 704 prohibited the
 action from being brought as an APA review in district
 court because the action was, in essence, a claim for money
 for which the Court of Federal Claims could provide an ad-
 equate remedy. Id. at 1126.
     The same analysis applies here, except that this case is
 more straightforward. The action in this case is not just
 “in essence” one for money, it is explicitly one for money.
 No other relief is sought, nor is there any reason to believe
 that any equitable remedy will be necessary to give Colum-
 bus the full relief requested in its complaint. 11 Accordingly,
 Columbus’s action is properly before the Court of Federal




     11   In its Bowen-based argument, the government does
 not separately analyze Columbus’s illegal exaction claim.
 With respect to that claim, it is even clearer than in the
 case of the contract-based claims that the cause of action
 for an illegal exaction is one purely for money that can be
 brought in the Court of Federal Claims. See Consol. Edison
 Co. v. United States, 247 F.3d 1378, 1384–85 (Fed. Cir.
 2001) (holding that the Claims Court can provide an ade-
 quate remedy for a monetary claim through the illegal ex-
 action doctrine).
Case: 20-1226     Document: 56    Page: 34    Filed: 03/10/2021




 34             COLUMBUS REGIONAL HOSPITAL   v. UNITED STATES



 Claims, and Columbus would be barred by section 704 of
 the APA from bringing this action in district court.
     By contrast, when we have concluded that a plaintiff is
 seeking equitable relief, we have held that the case is not
 properly before the Court of Federal Claims. In Lummi
 Tribe of the Lummi Reservation v. United States, 870 F.3d
 1313 (Fed. Cir. 2017), for example, we held that the Court
 of Federal Claims lacked jurisdiction over an action based
 on an asserted statutory right to a block grant under the
 Native American Housing Assistance and Self-Determina-
 tion Act of 1996. We ruled that the statute was not money
 mandating and that the underlying claim was “not for pres-
 ently due money damages,” but was for equitable relief. Id.
 at 1319. Similarly, in National Center for Manufacturing
 Sciences v. United States, 114 F.3d 196 (Fed. Cir. 1997), we
 held the suit was properly brought as an APA review action
 and not in the Claims Court under the Tucker Act. Id. at
 202. Applying the principles of Bowen, we explained that
 the plaintiff’s complaint, although partially seeking a mon-
 etary award, made clear that the plaintiff “anticipates the
 need for injunctive relief, such as an order enjoining the
 defendants from obligating and disbursing particular
 funds that should be reserved” for the plaintiff and extend-
 ing the time of the obligation to preserve the status quo.
 Id. at 201. 12



      12  Similarly, following an adverse decision by the In-
 terior Board of Land Appeals (“IBLA”), the Taylor Energy
 Company sought to file an action in the Claims Court for
 breach of contract and to reverse the IBLA’s decision. See
 Taylor Energy Co. v. Dep’t of the Interior, No. 20-1909 (Fed.
 Cir. Mar. 9, 2021). We noted that review of IBLA decisions
 lies in district courts and that IBLA decisions are binding
 on the Claims Court in related lawsuits. Because the
 Claims Court “must accept the IBLA’s decisions,” we held
 that the Claims Court could not provide an adequate
Case: 20-1226    Document: 56      Page: 35    Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES            35



                               2
     A second reason why Columbus’s contract-based claims
 are properly before the Court of Federal Claims is that Co-
 lumbus seeks monetary relief on a breach of contract the-
 ory, a cause of action for which the Tucker Act expressly
 vests jurisdiction in the Claims Court, see 28 U.S.C.
 § 1491(a)(1). The government argues that because Colum-
 bus has no contract-based rights in this case, it may pro-
 ceed only by challenging FEMA’s de-obligation decision as
 final agency action reviewable under section 702 of the
 APA. For the reasons set forth above, we have rejected the
 premise of that argument and held that Columbus can pur-
 sue contract rights on a third-party beneficiary theory.
     In order for the Claims Court to have jurisdiction over
 a breach of contract claim, the action must be solely for


 remedy for Taylor’s requested reversal of the IBLA decision
 and that jurisdiction therefore lay in the district court, not
 the Claims Court. Id., slip op. at 11, 14.
      In this case, Columbus seeks only a discrete contract-
 based monetary remedy, and the government does not ar-
 gue that FEMA’s rejection of Columbus’s internal appeal
 barred Columbus’s action in the Claims Court as a matter
 of collateral estoppel. Collateral estoppel applies to admin-
 istrative determinations when the administrative agency
 “is acting in a judicial capacity and resolves disputed issues
 of fact properly before it which the parties have had an ad-
 equate opportunity to litigate.” B&B Hardware, Inc. v.
 Hargis Indus., Inc., 575 U.S. 138, 148 (1975) (citations
 omitted). While the IBLA acts in a judicial capacity and
 satisfies the standards for adjudicative determinations, see
 Taylor Energy Co. v. Dep’t of the Interior, 975 F.3d 1303,
 1311 n.6 (Fed. Cir. 2020) (citing Underwood Livestock, Inc.
 v. United States, 89 Fed. Cl. 287, 290 (2009)), the govern-
 ment has not suggested that FEMA’s internal appeals pro-
 cess does so.
Case: 20-1226     Document: 56     Page: 36     Filed: 03/10/2021




 36             COLUMBUS REGIONAL HOSPITAL    v. UNITED STATES



 money and not for “injunctive relief or specific perfor-
 mance, except in narrowly defined, statutorily provided cir-
 cumstances.” Kanemoto v. Reno, 41 F.3d 641, 645 (Fed.
 Cir. 1994). We look to the substance of the complaint to
 determine whether the action is for monetary or equitable
 relief. Gonzalez & Gonzalez Bonds & Ins. Agency, Inc. v.
 Dep’t of Homeland Sec., 490 F.3d 940, 944 (Fed. Cir. 2007);
 Suburban Mortg. Assocs., 480 F.3d at 1124; Nat’l Ctr. for
 Mfg. Scis. v. United States, 114 F.3d 196, 198–99 (Fed. Cir.
 1997).
     For example, in Brazos Electric Power Cooperative v.
 United States, 144 F.3d 784 (Fed. Cir. 1998), the plaintiff
 sought to recover certain funds that the government had
 withheld as a penalty under a contract with the plaintiff.
 The plaintiff pleaded its claim as one for specific relief, but
 we held that it was actually one for damages. Id. at 786–
 87. In substance, Brazos was seeking a refund of money
 that was wrongfully paid to the federal government, which
 we held was a request for contract damages. “Whether this
 refund is paid directly to Brazos or whether it is credited
 towards other money Brazos owes to the federal govern-
 ment is irrelevant to our analysis. Either way, Brazos
 would be receiving monetary damages from the public fisc
 of the United States which is the touchstone of Tucker Act
 jurisdiction.” Id. at 787.
     We have reached the same conclusion in other, similar
 cases. See, e.g., Securiforce Int’l Am., LLC v. United States,
 879 F.3d 1354, 1360 (Fed. Cir. 2018) (“If the only signifi-
 cant consequence of the declaratory relief sought would be
 that [the plaintiff] would obtain monetary damages from
 the federal government, the claim is in essence a monetary
 one” that falls within the contract-based jurisdiction of the
 Court of Federal Claims. (internal quotation marks omit-
 ted)); Brighton Vill. Assocs. v. United States, 52 F.3d 1056,
 1059 n.3 (Fed. Cir. 1995) (noting that Bowen reinforces the
 jurisdiction of the Court of Federal Claims in resolving con-
 tract disputes).
Case: 20-1226    Document: 56       Page: 37   Filed: 03/10/2021




 COLUMBUS REGIONAL HOSPITAL     v. UNITED STATES           37



      In this case, Columbus has sought only a money judg-
 ment, and its request for relief does not in any way invoke
 equitable remedies. Even if it would have been possible for
 Columbus to seek some form of equitable relief in this case,
 it chose not to do so, but instead elected to pursue a mone-
 tary claim in the Court of Federal Claims on a breach of
 contract theory. It was therefore proper for the Claims
 Court to exercise jurisdiction over Columbus’s breach of
 contract claims. 13 For that reason as well, we reject the
 government’s alternative ground for dismissing Colum-
 bus’s contract-based claims for lack of jurisdiction.
    AFFIRMED IN PART, VACATED IN PART, AND
                  REMANDED
                            Costs
     No costs.



     13  The government relies in part on the Seventh Cir-
 cuit’s decision in Columbus Regional Hospital v. FEMA,
 708 F.3d 893 (7th Cir. 2013), which involved an earlier dis-
 pute between the parties dealing with the same disaster-
 assistance grant. Columbus brought that action in district
 court as a challenge to final agency action under section
 702 of the APA, seeking an increase of $20 million in grant
 assistance. Based on its interpretation of Bowen, the Sev-
 enth Circuit held that the action was for specific perfor-
 mance rather than damages and was therefore properly
 before the district court. Id. at 896–97. Significantly, how-
 ever, that case was not brought on a breach of contract the-
 ory. In fact, the Seventh Circuit specifically acknowledged
 that “compensation for breach of contract is outside the
 scope of § 702.” Id. at 896. The Seventh Circuit’s decision
 therefore does not support the government’s contention
 that an action such as this one, seeking damages for breach
 of contract, must be brought in district court instead of in
 the Court of Federal Claims.